                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                  )
                                           )
                    Plaintiff,             )                  4:09CR3091
                                           )
             v.                            )
                                           )
JAKTINE ALPHONSO MOORE,                    )                    ORDER
                                           )
                    Defendant.             )
                                           )

        The defendant has filed a motion for sentence reduction under the First Step Act
(filing no. 386). Accordingly,

      IT IS ORDERED that:

      (1)    The Federal Public Defender is appointed to represent the defendant and the
             Clerk shall provide notice to the defendant.

      (2)    The United States Probation Office shall provide a Retroactive Sentencing
             Worksheet to the undersigned and counsel of record by August 2, 2019. The
             Clerk shall send a copy of this order to SUSPO Kelly Nelson.

      (3)    The government shall submit a brief regarding the motion by September 3,
             2019.

      (4)    The defendant through counsel shall submit a responsive brief by October 3,
             2019.

      (5)    The government may submit a responsive brief by October 17, 2019.


      DATED this 2nd day of July, 2019.

                                          BY THE COURT:

                                          s/ Richard G. Kopf
                                          Senior United States District Judge
